DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
The effective filing date of the claimed invention is July 25, 2018 since applicants have not filed a certified English translation of their foreign priority document JP 2017/143873.
If applicants desire to obtain the benefit of the foreign priority date (as the effective filing date of this application) under 35 USC 119(a)-(d), a certified English translation of the foreign priority document must be submitted.

Response to Amendment
None of the claims have been amended, none of the claims have been deleted and no new claims have been added.  Hence, claims 1-11 are pending in the application.

Information Disclosure Statement
The references cited in the JPO Office Action dated January 5, 2021 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of copending Application No. 16/737,622 (US 2020/0234859). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application overlap said copending claims and would be obvious thereby.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending Application No. 16/737,622 claims an oil-based magnetic ink comprising: (1) ferrite particles; (2) a dispersant; (3) a petroleum-based hydrocarbon solvent; (4) a fatty acid ester-based solvent; and (5) at least one selected from the group consisting of a glycol ether-based solvent and an alkanediol-based solvent.  See claim 1.  The dispersant has an acid value of at least 5 mgKOH/g (i.e. pertaining to 
Although the above copending application does not teach the specific combination of a pigment dispersant A and a pigment dispersant B as claimed by applicants, it is the examiner's position that the term "a dispersant" would broadly encompass the specific combination as claimed by applicants.  See paras. 0071-0072, paras. 0099-0100 and para. 0104.
Applicants should note that those portions of the specification, which provide support for the patent claims, may also be examined and considered when addressing the issue of whether a claim in the instant application defines an obvious variation of the claims of Miyamoto et al.  See In re Vogel, 422 F.2d 438, 441-442, 164 USPQ 619, 622 (CCPA 1970) and MPEP 804 (II)(B)(1).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being obvious over Yamada et al. (US 2019/0206620).
inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Yamada et al. teach an oil-based magnetic inkjet ink composition comprising a magnetic pigment containing a ferrite, a pigment dispersant, a non-aqueous solvent, and an organo-metallic chelate compound.  See para. 0019.  The pigment dispersant that can be used includes hydroxyl group-containing carboxylic acids, hydroxyl group-containing carboxylate esters, salts of long-chain polyaminoamides and high molecular weight acid esters, salts of high molecular weight polycarboxylic acids, salts of long-chain polyaminoamides and polar acid esters, high molecular weight unsaturated acid esters, copolymers of vinylpyrrolidone and long-chain alkenes, modified polyurethanes, modified polyacrylates, polyether ester anionic surfactants, polyoxyethylene alkyl phosphate esters and polyester amines.  Specific examples include Solsperse 13940 (i.e. pertaining to applicant’s pigment dispersant B; see para. 0031 of applicant’s 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pigment dispersant A (i.e. Solsperse 21000) for the basic dispersant Solsperse 139430 as the pigment dispersant as claimed by applicants as Yamada et al. also disclose the use of 
	The only limitation in the claims not found by the examiner is the acid value of pigment dispersant A and the acid value and base value of pigment dispersant B.  However, these limitations are considered inherent because there does not appear to be any reason why the cited reference would not contain a pigment dispersant with applicants claimed acid value and a pigment dispersant B with applicants claims acid and base value since pigment dispersant A and pigment dispersant B are the same as those disclosed by applicants in para. 0026 and para. 0031 respectively in the specification.
It is the examiner’s position that the effectively filed date of the above Yamada et al. reference is December 28, 2017 (based on the foreign priority) therefore, this reference does qualify as prior art under 35 USC 102(a)(2).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.
With respect to the provisional nonstatutory double patenting rejection, should all the remaining rejections be overcome in the present application the examiner will withdraw the provisional nonstatutory double patenting rejection over copending 
With respect to the 103 rejection over the Yamada et al. (US 2019/0206620) reference, it appears that applicants are trying to overcome the rejection by submitting a 102(b)(2)(C) statement since it is the examiner’s position that the effectively filed date of the above Yamada et al. reference is December 28, 2017 (based on the foreign priority) which qualifies this reference as prior art under 35 USC 102(a)(2).  However, the 103 rejection over the Yamada et al. reference as set forth in the previous Office Action dated October 9, 2020 has not been overcome by applicant’s statement pursuant to 35 USC 102(b)(2)(C) since applicants have failed to provide a statement that the claimed invention and the subject matter disclosed were owned by, or subject to an obligation of assignment to, the same person not later than the effective filing date of the claimed invention (emphasis added).  See MPEP 717.02(a) I.  The examiner will consider a new statement of common ownership with the correct language as long as it is filed in response to this Office Action.  Accordingly, the 103 rejection over Yamada et al. (US 2019/0206620) is maintained and this action is final.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734